Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 1 of 20 PageID: 122




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


THE DISCOVERY HOUSE,

      Plaintiff,
                                              Civ. No. 19-21602 (KM) (JBC)
      v.
                                                         OPINION
ADVANCED DATA SYSTEMS RCM,
INC.,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      This case arises from a contract between plaintiff The Discovery House
(“TDH”) and defendant Advanced Data Systems RCM, Inc. (“ADSRCM”). TDH
provides rehabilitation for substance and alcohol abuse patients. It hired
ADSRCM to prepare, process, and file certain reimbursement claims TDH
submits to commercial and government payers for services provided to its
patients. TDH now alleges that ADSRCM committed a series of errors while
carrying out its processing obligations, errors which caused over $4 million in
alleged damages, nearly bankrupting TDH.
      The contract between the parties, however, contains a clause which
grants an arbitrator exclusive jurisdiction over claims arising out of or in
connection with their contract. I find that the provision applies here and
requires that TDH’s claims be arbitrated. As discussed below, I am not
convinced by TDH’s various arguments which aim to invalidate or avoid the
arbitration clause.
      For the reasons expressed herein, ADSRCM’s motion to compel
arbitration and stay this action (DE 6-1) is granted.
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 2 of 20 PageID: 123




    I.     BACKGROUND
         A. The Purchase and Service Agreements 1
           TDH is a California LLC which provides rehabilitation for substance and
alcohol abuse patients. (Compl. ¶ 2.) ADSRCM is a New Jersey LLC which
provides healthcare software solutions. (Id. ¶ 3.) On July 13, 2018, the parties
entered a contract comprising two interlinked agreements. (Id. ¶ 6.) 2
           The first agreement was a two-page document which set out ADSRCM’s
pricing terms (the “Purchase Agreement”). (Compl. Exh. A.) The Purchase
Agreement explains that ADSRCM anticipated $14 million in TDH collectables,
on which it would apply a minimum service fee of $40,000 or 6% of
collectables, whichever was higher. (Id.) It also set forth certain monthly
subscription fees and a one-time setup fee of $500. (Id.) The second page very
briefly described certain steps TDH would need to take in order to work with
ADSRCM, such as that it would have to scan insurance cards and “[p]romptly
repl[y] to assigned asks.” (Id.)
           In the middle of the first page of the Purchase Agreement, immediately
beneath the “Total Due At Contract” line which set forth how much TDH was
required to pay at signing, and in slightly smaller font than the rest of the
agreement, 3 is a sentence which reads as follows: “By signing this proposal


1 For ease of reference, certain key items from the record will be abbreviated as
follows:
Compl.                       =     TDH’s Complaint (DE 1)
MTA                          =     ADSRCM’s Motion to Compel Arbitration and Stay
                                   Proceedings Pending Arbitration (DE 6-1)
Opp.                         =     TDH’s Opposition (DE 13)
Reply                        =     ADSRCM’s Reply (DE 15)
2On this motion to dismiss, I presume TDH’s allegations are true except to the extent
they are merely legal conclusions. N.J. Carpenters & the Trs. Thereof v. Tishman Const.
Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
3The font appears to be one size smaller than the bulk of the other writing in the
agreement. It is the same size, and in the same location, as the provision that sets the
minimum service fee. (Id.)


                                           2
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 3 of 20 PageID: 124




Client accepts the Advanced Data Systems RCM MedicsRCM Service Agreement
located at: http://pubftp.adsrcm.com/medicsRCM.serviceagreementv12pdf.”
(Id.)
        That link led to the second agreement (the “Service Agreement”). The
Service Agreement is a five-page document which sets forth the parties’ duties
in considerable detail. It provides that ADSRCM will process and submit TDH’s
claims to the commercial and government payers, and lists twelve transaction
types which ADSRCM agrees to process. (Compl. Exh. B ¶ 1.) It details TDH’s
obligations in a similar manner. (Id.¶ 2.) It further describes numerous cost-
based fees which ADSRCM intended to submit on its monthly invoice, and
details the method by which ADSRCM would bill TDH for its work. (Id. ¶ 4.)
        At the bottom of the Service Agreement is an arbitration clause:
        Arbitration: Customer and ADSRCM understand and agree that
        their sole and exclusive remedy for any claims that each may have
        against the other arising under or in connection with this
        agreement, other than Paragraph 15 / Liquidated damages, shall
        be determined by arbitration with ADR Options, Inc., Two
        Commerce Square, Suite 1100, Market Street, Philadelphia,
        Pennsylvania 19103-7044, having exclusive jurisdiction over such
        claims. It is further agreed by the parties that any hearing before
        ADR Options shall take place in the State of New Jersey. It is
        further agreed by customer that each Party should bear their own
        costs of Arbitration.

(Id. ¶ 24.)
    B. Negotiations, and a Breakdown in the Reimbursement Process
        The parties negotiated the agreements for approximately a one-and-a-
half months, beginning in June 2018 and ending on July 13, 2018. (Compl. ¶
8.) TDH was represented in the negotiations by one of its principals, McKay
Whiting. (Id.) ADSRCM told Ms. Whiting that it would be able to deliver
healthcare software solutions which would maximize TDH’s reimbursements
and optimize its productivity. (Id.) ADSRCM conducted a presentation for TDH
on July 2, 2018 which outlined its services and TDH’s expected benefit from
the contract. (Id. ¶ 9.) Ms. Whiting was convinced and signed the agreement.
(Id.)

                                         3
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 4 of 20 PageID: 125




       Soon after entering the contract, TDH began to experience a significant
drop off in reimbursements for claims submitted to the payers, and, at one
point, the reimbursements stopped altogether. (Id.) TDH hired a third-party
billing company to review ADSRCM’s submissions, and the third party
concluded that ADSRCM had committed a variety of mistakes which caused a
massive reimbursement bottleneck. (Id. ¶ 11.) TDH claims it was nearly
bankrupted by the errors. (Id. ¶ 12.)
   C. Alleged Fraud
       TDH admits that it freely entered the Purchase Agreement. It claims,
however, that it entered into the Service Agreement (which contains the
agreement to arbitrate) as a result of fraud on the part of ADSRCM. According
to TDH, ADSRCM fraudulently induced TDH to enter into the agreement by
making the text of the link to the Service Agreement smaller than much of the
other text in the agreement, thus preventing Ms. Whiting from seeing the link
and realizing that she was committing to the provisions in the linked Service
Agreement. (Id. ¶ 14.) TDH further alleges that ADSRCM never discussed the
terms set forth in the Service Agreement during negotiations and that ADH
never would have assented to the statute of limitations or arbitration provisions
in the Service Agreement if ADSRCM had not concealed them. (Id. ¶¶ 14–16.)
Finally, TDH alleges that because the arbitration provision in the Service
Agreement did not clearly state that TDH was waiving its right to a jury trial, it
is invalid. (Id. ¶ 17.)
   D. Procedural History
       TDH filed its complaint on December 19, 2019, asserting fraudulent
misrepresentation, breach of contract, breach of the implied covenant of good
faith and faith dealing, negligent misrepresentation, and violations of the New
Jersey Consumer Fraud Act. (Compl. ¶¶ 18–42.) It alleges that ADSRCM
committed misrepresentations by failing to mention the arbitration clause
during negotiations, “hiding” the link to the Service Agreement in the body of
the Agreement, and overstating its ability to offer superior healthcare



                                        4
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 5 of 20 PageID: 126




processing solutions. (Id. ¶ 19.) ADSRCM filed a motion to compel arbitration
and stay the complaint pending arbitration, (DE 6-1), which TDH opposed, (DE
13), and ADSRCM filed a reply, (DE 15.)
 II.   STANDARDS OF REVIEW
       A. Motions to Compel Arbitration
       The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (“FAA”), creates a body
of federal substantive law establishing and governing the duty to honor
agreements to arbitrate disputes. Century Indem. Co. v. Certain Underwriters at
Lloyd’s, 584 F.3d 513, 522 (3d Cir. 2009). The FAA provides that “as a matter
of federal law ‘a written provision’ in a maritime or commercial contract
showing an agreement to settle disputes by arbitration ‘shall be valid,
irrevocable, and enforceable, save upon such grounds as exist in law or in
equity for the revocation of any contract.’” Id. There is, accordingly, “a strong
federal policy in favor of resolving disputes through arbitration.” Id.
       This Circuit’s case law has meandered somewhat in defining the proper
standard of review of a motion to compel arbitration. The upshot, however, is
fairly clear. Where the issue can be decided without evidence, it will be, based
on an application of the familiar Federal Rule of Civil Procedure 12(b)(6)
standard to the face of the pleadings. Failing that, however, the Court will
permit discovery and decide the issue on a summary judgment standard,
pursuant to Rule 56. If there is a genuine issue of fact, summary judgment will
be denied and the issues will be tried.
       Because arbitration is a “matter of contract” between two parties, “a
judicial mandate to arbitrate must be predicated upon the parties’ consent.”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir.
2013) (quoting Par–Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51,
54 (3d Cir. 1980)). Pursuant to the FAA, a court may enforce a contract to
arbitrate, but only if the court is satisfied that the “making of the agreement” to
arbitrate is not “in issue.” Id.




                                          5
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 6 of 20 PageID: 127




      In Guidotti v. Legal Helpers Debt Resolution, the Third Circuit stated the
approach a court must take on a motion to compel arbitration. The judiciary
must balance the competing goals of the FAA: the speedy and efficient
resolution of disputes, and the enforcement of private agreements. Id. at 773.
Reconciling sometimes murky precedent in light of those competing interests,
the Guidotti court reasoned that where “the affirmative defense of arbitrability
of claims is apparent on the face of a complaint (or ... documents relied upon in
the complaint), . . . the FAA would favor resolving a motion to compel
arbitration under a motion to dismiss standard without the inherent delay of
discovery.” Id. at 773-74. Such an approach “appropriately fosters the FAA's
interest in speedy dispute resolution. In those circumstances, ‘[t]he question to
be answered . . . becomes whether the assertions of the complaint, given the
required broad sweep, would permit adduction of proofs that would provide a
recognized legal basis’ for rejecting the affirmative defense.” Id. at 774 (quoting
Leone v. Aetna Cas. & Sur. Co., 599 F.2d 566, 567 (3d Cir. 1979).
      “In many cases, however, a more deliberate pace is required, in light of
both the FAA's insistence that private agreements be honored and the judicial
responsibility to interpret the parties' agreement, if any, to arbitrate.” Id.
             [The Rule 12(b)(6) standard will not be appropriate] when
      either the motion to compel arbitration does not have as its
      predicate a complaint with the requisite clarity to establish on its
      face that the parties agreed to arbitrate or the opposing party has
      come forth with reliable evidence that is more than a naked
      assertion . . . that it did not intend to be bound by the arbitration
      agreement, even though on the face of the pleadings it appears
      that it did. Under the first scenario, arbitrability not being
      apparent on the face of the complaint, the motion to compel
      arbitration must be denied pending further development of the
      factual record. The second scenario will come into play when the
      complaint and incorporated documents facially establish
      arbitrability but the non-movant has come forward with enough
      evidence in response to the motion to compel arbitration to place
      the question in issue. At that point, the Rule 12(b)(6) standard is
      no longer appropriate, and the issue should be judged under the
      Rule 56 standard.



                                          6
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 7 of 20 PageID: 128




             Under either of those scenarios, a restricted inquiry into
      factual issues will be necessary to properly evaluate whether there
      was a meeting of the minds on the agreement to arbitrate and the
      non-movant must be given the opportunity to conduct limited
      discovery on the narrow issue concerning the validity of the
      arbitration agreement. In such circumstances, Rule 56 furnishes
      the correct standard for ensuring that arbitration is awarded only
      if there is an express, unequivocal agreement to that effect.
Id. (citations and quotations omitted).

      Thus, where the complaint and supporting documents are unclear as to
an agreement to arbitrate, or where a plaintiff responds to a motion to compel
with additional facts sufficient to place arbitrability “in issue,” the parties
should be entitled to discovery. After discovery on the issue of arbitrability, a
court may then “entertain a renewed motion to compel arbitration” and should
review such a motion under the summary judgment standard.
      B. Federal Rule of Civil Procedure 12(b)(6)
      Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. See Fed. R.
Civ. P. 12(b)(6). The defendant, as the moving party, bears the burden of
showing that no claim has been stated. Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters,
760 F.3d at 302.
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712



                                          7
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 8 of 20 PageID: 129




F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
III.   APPLICATION
       I find that the arbitration clause in the Service Agreement is enforceable
and that it requires that this action be brought before an arbitrator. Although
there is a “strong federal policy favoring arbitration,” Century Indem., 584 F.3d
at 523, that “does not lead automatically to the submission of a dispute to
arbitration upon the demand of a party to the dispute.” Id. Rather, “[b]efore
compelling a party to arbitrate pursuant to the FAA, a court must determine
that (1) there is an agreement to arbitrate and (2) the dispute at issue falls
within the scope of that agreement.” Id. (citing Kirleis v. Dickie, McCamey &
Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009)).
       To compel arbitration, I must “find that there is a valid agreement to
arbitrate because the basis for contractual arbitration is consent, not
coercion.” Id. (citing Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S.
52, 57 (1995)). “Furthermore, the parties might agree to the resolution of some
but less than all of their disputes arising out of a particular contract or
relationship through arbitration, and thus even if a court finds that the parties
have agreed to arbitrate some disputes it must find, to order arbitration, that
the parties have agreed to arbitrate the dispute in issue.” Id.
       It is plain from the face of TDH’s complaint that the parties entered into
an agreement to arbitrate, and that the scope of that agreement is quite broad,
covering all claims “arising under or in connection with this agreement,”
(Compl. Exh. B ¶ 24.) Under Guidotti, then, TDH must come forward with
allegations that make out a plausible claim that the arbitration agreement
should not apply. 716 F.3d at 774 (motion to arbitrate is only defeated when



                                          8
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 9 of 20 PageID: 130




plaintiff can adequately plead a claim that, if true, would provide a basis for
rejecting the affirmative defense).
      TDH argues that the agreement to arbitrate is invalid for two reason: (1)
it was fraudulently induced to enter into the Service Agreement, so the
arbitration agreement therein is invalid; and (2) the arbitration provision did
not make explicit that it constituted a waiver of a jury right and thus is invalid
under the New Jersey Supreme Court’s decision in Atalese.
      These arguments are not persuasive. As to TDH’s first argument, its
fraud-in-the-inducement claim targets the Service Agreement as a whole,
rather than the arbitration provision specifically. Since the arbitration clause
grants the arbitrator sole jurisdiction over such questions, I do not have
authority to evaluate TDH’s claims. Even if viewed as a claim of fraud in the
execution, decidable by the Court, it is inadequately pled because TDH’s
factual allegations in support of it are insufficient to render it plausible.
      TDH’s second argument, based on the New Jersey Supreme Court’s
decision in Atalese, does go solely to the arbitration clause, but I conclude
Atalese does not apply to major commercial contracts between sophisticated
business entities. I therefore reject that argument as well.
   A. Allegations that ADSRCM Engaged in Fraud
      “Like other contracts, [arbitration agreements] may be invalidated by
‘generally applicable contract defenses, such as fraud, duress, or
unconscionability.’” Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68 (2010
(quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)).
Accordingly, “where a party challenges the validity of an otherwise controlling
arbitration clause, courts hear that challenge.” S. Jersey Sanitation Co. v.
Applied Underwriters Captive Risk Assur. Co., 840 F.3d 138, 143 (3d Cir. 2016)
(citing Rent-A-Center, 561 U.S. at 71). Though TDH raises generally applicable
contract defenses against the arbitration clause in this case, those defenses
lack factual support.




                                          9
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 10 of 20 PageID: 131




             Fraudulent Inducement
      TDH’s fraudulent inducement claim applies to the entire contract, not
solely the arbitration provision; under established case law, that claim of
fraudulent inducement must itself be arbitrated. The issue concerns the Third
Circuit’s division of labor between the court and the arbitrator.
      A court may invalidate a contractual arbitration provision based on
fraudulent inducement only where the “challenge . . . focus[es] exclusively on
the arbitration provision, rather than on the contract as a whole.” S. Jersey
Sanitation Co., 840 F.3d at 143 “[O]nly an arbitration-provision specific
challenge is relevant to a court’s determination whether the arbitration
agreement at issue is enforceable.” Id. (quoting Rent-A-Center, 561 U.S. at 70).
      If the challenge instead “encompasses the contract as a whole, the
validity of that contract, like all other disputes arising under the contract, is a
matter for the arbitrator to decide.” Id. (emphasis added). That is because, as a
matter of federal substantive law, arbitration clauses are “severable” from the
rest of the contract; thus, a challenge to the whole agreement (also known as
the “container contract,” because it contains the arbitration agreement) goes
generally to the provisions of the container contract, not the arbitration clause
specifically. Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445
(2006). If, as here, such allegations of fraudulent inducement pertaining to the
whole agreement fall within the scope of the arbitration clause, then the
arbitrator has sole jurisdiction to decide them. See MXM Constr. Co. v. N.J.
Bldg. Laborers Statewide Benefit Funds, 974 F.3d 386, 397 (3d Cir. 2020) (“a
claim of fraud in the inducement of the container contract is for the arbitrator”)
      It is plain from TDH’s complaint and opposition that its fraud-in-the-
inducement claim goes to the container contract as a whole, not specifically to
the agreement to arbitrate. In construing such allegations, courts properly
consider the way the claim is phrased in the complaint, S. Jersey Sanitation,
840 F.3d at 144–45, as well as the outcome if the plaintiff were to prevail,
Huertas v. Foulke Mgmt. Corp., 2017 WL 6447868 at *5 (D.N.J. Dec. 18, 2017)



                                         10
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 11 of 20 PageID: 132




(“If Huertas were to prevail on this argument, the entire agreement would be
invalidated and unenforceable,” so fraud claim was for the arbitrator); see also
Lomonico v. Foulke Mgmt. Corp., 2020 WL 831134 at *6–7 (D.N.J. Feb. 20,
2020).
      TDH asserts in its complaint that the arbitration clause is invalid
because it is a part of the Service Agreement, and that the link to the Service
Agreement was fraudulently “hidden” in the middle of the Purchase Agreement.
(Compl. ¶¶ 13–14.) Now it is true that the reason for TDH’s current objection is
that it wants to avoid arbitration. The grounds for the challenge, however, apply
to the whole Service Agreement, and, if accepted would invalidate the whole
Service Agreement. (Compl. Exhs. A–B.) Indeed, TDH’s filings appear to
acknowledge as much. It alleges in its complaint that “Discovery House did not
assent to the terms in the Service Agreement and there was no meeting of the
minds regarding these terms,” (Compl. ¶ 16 (emphasis added)). In its
Opposition, it argues that “The Discovery House asserts that it did not see the
link to the Services Agreement and did not agree to, and cannot be bound by,
the provisions of the Services Agreement due to Defendant’s fraud.” (Opp. at 10
(emphasis added).) These allegations make clear that Discovery House’s fraud-
in-the-inducement claim is directed towards the whole agreement, not merely
the arbitration clause. Fraudulent inducement is therefore is a question for the
arbitrator. See MXM Constr. Co., 974 F.3d at 397 (“a claim of fraud in the
inducement of the container contract is for the arbitrator”) (citing Prima Paint
Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403 (1967)). 4


      4  I reject TDH’s assertion that the language in the arbitration clause in this case
does not encompass a fraud in the inducement claim, as courts routinely conclude
that clauses with similar language apply to all of the causes of action TDH brings in
this case. Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 398 (1967)
(finding nearly identical language of “claim arising out of or relating to this Agreement”
encompassed claim of fraudulent inducement); S. Jersey Sanitation, 840 F.3d at 144–
45 (“the FAA does not permit [a] federal court to consider claims of fraud in the
inducement of [a] a contract generally”) (quoting Prima Paint, 388 U.S. at 404); see
also Brown v. Coleman Co., 220 F.3d 1180, 1184 (10th Cir. 2000) (clause covering “all
disputes or controversies arising under or in connection with this Agreement” was “the
very definition of a broad arbitration clause.”); Adams v. ModernAd Media, LLC, 2013

                                           11
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 12 of 20 PageID: 133




      This case, if TDH’s allegations are to be credited, parallels the facts in
Huertas, where car salesmen presented the plaintiff with a series of documents
for signature, then immediately whisked them away before the plaintiff could
review them and realize he was agreeing to arbitration. 2017 WL 6447868 at
*5. Huertas asserted that he was coerced into signing the contract under
duress because the salesmen had intentionally dragged out the sales process
in order to exhaust him, did not discuss any documents with him, instructed
him to sign on numerous signature lines, and maintained physical control of
the contracts so that Huertas could not review them. Id. at 2. The court
concluded that the challenge applied to the entire contract, not solely to the
arbitration agreement, because “[i]f Huertas were to prevail on [his argument
that the salesmen had defrauded him by concealing the documents’
provisions], the entire agreement would be invalidated and unenforceable.” Id.
It thus submitted the issue of the agreement’s validity to arbitration. TDH’s
claim mirrors that of Huertas in every important way: it is directed at the entire
Service Agreement, and would have the effect, if granted, of invalidating the
entire contract.
      For completeness, however, I consider in the alternative the substance of
TDH’s fraudulent inducement claim. Even if it were viewed as going specifically
to the arbitration clause, and therefore reviewable by the court, I would reject it
on a motion to dismiss standard. TDH has failed to adequately plead fraud in
the inducement. See generally Guidotti, 716 F.3d at 774.
      In order to plead a claim of fraud in the inducement, TDH must allege
“(1) a material misrepresentation of a presently existing or past fact; (2)
knowledge or belief by the defendant of its falsity; (3) an intention that the
other person rely on it; (4) reasonable reliance thereon by the other person; and
(5) resulting damages.” Walid v. Yolanda for Irene Couture, 425 N.J. Super. 171,
180 (App. Div. 2012) (quoting Banco Popular North America v. Gandi, 184 N.J.



WL 674024 at *4 (D. Colo. Feb. 25, 2013) (similar clause covered breach of contract
and fraudulent misrepresentations).

                                         12
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 13 of 20 PageID: 134




161, 172–73 (N.J. 2005)); see also Wilhelm Reuss GmbH & Co. KG,
Lebensmittelwerk v. East Coast Warehouse & Distrib. Corp., 2018 U.S. Dist.
LEXIS 106442 at *13–14 (D.N.J. June 26, 2018) (quoting RNC Sys., Inc. v.
Modern Tech Grp., Inc., 861 F. Supp. 2d 436, 451 (D.N.J. 2012)). Reliance must
be “justifiable” and “actual,” and a “purchaser experienced in a business may
not be justified in relying upon a misrepresentation . . . where he knows it is
false or its falsity should be obvious to him.” Walid, 425 N.J. Super. at 181.
      TDH claims that ADSRCM misled it into believing the Purchase
Agreement was the entire contract by using a smaller font for the link to the
Service Agreement. That argument is simply not supported by the facts. The
font of the link to the Service Agreement is barely smaller than the bulk of the
text in the Purchase Agreement, and is in fact the same size as many other
important provisions, such as those setting forth the minimum service fee, the
billing services rate reduction schedule, and the banking process by which fees
were to be paid. (See Compl. Exh. A.) The reference to the Service Agreement
was not “hidden” in the middle of the page, as TDH asserts. (Opp. at 11.)
Rather, it appears immediately beneath the line in the Purchase Agreement
which sets the dollar amount that TDH owed upon signing the contract, and
just above other critical provisions which are in similarly sized text. (Compl.
Exh. B.) ADSRCM therefore engaged in no misrepresentation; it merely
incorporated another agreement by reference, a common business practice
which has been upheld as permissible by numerous courts in this Circuit. See,
e.g., Metro Auto Sales, Inc. v. Reynolds & Reynolds Co., 2015 U.S. Dist. LEXIS
94464 at *21 (E.D. Pa. July 21, 2015) (agreement incorporated by reference
where party inserted link to agreement in contract). To do so, it employed a link
placed prominently in the middle of a two-page contract. If TDH, for whatever
reason, failed to notice or read the link or the linked Service Agreement, its
error does not invalidate the contract.
      No reasonable business person could have thought that the Purchase
Agreement constituted the whole of the parties’ agreement. As ADSRCM notes,



                                          13
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 14 of 20 PageID: 135




this was, at minimum, an agreement involving the processing of approximately
$14 million in collections, a figure which could have grown to as much as
$25.5 million. (MTA at 7; Compl. Exh. A.) As TDH admits, even a brief
breakdown in processing these collections was enough to nearly bankrupt the
company. (Compl. ¶ 12.) A brief review of the Purchase Agreement shows that it
contains essentially no explanation of the services ADSRCM would provide or
what TDH was expected to do in return. (Compl. Exh. A.) Indeed, TDH’s own
assertions that ADSRCM breached the contract rely on obligations set forth in
the Service Agreement—an implicit recognition that the Purchase Agreement is
an incomplete statement of the parties’ mutual obligations. (See, e.g., Compl. ¶
7 (setting out duty to “prepare, process, and submit on behalf of The Discovery
House all claims for third party payments to commercial and government
payers for services provided by The Discovery House to its patients.”); Compl.
Exh. B ¶ 1 (setting out that duty nearly verbatim); see also Compl. Exh. A,
passim (no mention of that duty); Compl. ¶¶ 6, 13, 15, 26 (same).)
      It is simply not plausible that a sophisticated business entity could have
believed that such an important agreement, involving so much money and
regarding such a crucial aspect of TDH’s business, would be wholly contained
within a two-page pricing document. Nor is it plausible that a link in a slightly
smaller font would actually, let alone justifiably, be ignored by such a business
entity entering into such a contract. Even assuming that TDH harbored such
unreasonable beliefs, such beliefs were plainly not justifiable, and fraudulent
inducement requires justifiable reliance. Walid, 425 N.J. Super. at 181.
      Finally, TDH’s assertion that ADSRCM did not mention the arbitration
agreement during negotiations is insufficient to state a claim for fraud.
Twombly, 550 U.S. at 570. Fraud cannot be grounded on a negotiating
partner’s failure to state orally every provision in a written contract. See, e.g.,
E.H. v. J.L., 2018 N.J. Super. Unpub. LEXIS 884 at *6–7 (App. Div. Apr. 17,
2018) (plaintiff’s failure to mention wedding date during negotiations did not,
without more, constitute fraud). Nor has TDH offered anything beyond



                                         14
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 15 of 20 PageID: 136




generalized, conclusory allegations in support of a factual allegation that
ADSRCM intentionally failed to mention the arbitration provision during
negotiations in order to mislead TDH. (See, e.g., Compl. ¶ 20 (ADSRCM’s
communications . . . were made intentionally and with the knowledge that the
representations were false”).)
      Assuming in the alternative that it is for me to decide, I find that TDH
has failed to state a claim for fraud in the inducement. For this alternative
reason, too, the contract requires that the claims be arbitrated.
              Fraud in the Execution
      In an abundance of caution, I consider a second alternative argument.
Although TDH elected to bring its claims under the banner of fraud in the
inducement, it perhaps could have recharacterized its claim as one of fraud in
the execution. The difference is important, because claims of fraud in the
execution are typically decided by the court, rather than by an arbitrator. As a
result, for completeness, I will consider TDH’s claim as one of fraud in the
execution. I nevertheless conclude that this case must be referred to the
arbitrator.
      Fraud in the inducement and fraud in the execution are similar, but
distinct, causes of action:
      Fraud in the inducement occurs when someone signs the
      document they intended to sign, but their assent was induced by a
      material misrepresentation about facts external to that document.
      For example, if a party misrepresents that the price of cheese will
      increase to induce someone into signing a contract to buy milk in
      bulk, that is fraud in the inducement. But if a party assures its
      counterparty that it is signing a contract for cheese when it is in
      fact a contract for milk, that is fraud in the execution. Fraud in the
      inducement induces a party to assent to something he otherwise
      would not have; fraud in the execution induces a party to believe
      the nature of his act is something entirely different than it actually
      is.

MXM, 974 F.3d at 405 (internal alterations and citations omitted). “[T]he
difference between those claims matters because, unlike fraud in the
execution, which renders the entire agreement ‘void ab initio’ as if it never

                                        15
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 16 of 20 PageID: 137




existed, fraud in the inducement only renders the contract ‘voidable,’ giving the
defrauded party the option of rescinding the contract or claiming damages for
deceit.” Id. at 405–06. As a result, an allegation of fraud in the execution, even
when aimed at the container contract rather than specifically at the arbitration
agreement, “trigger[s] the District Court’s power to adjudicate that claim.” Id.
      I find, however, that even if a fraud-in-the-execution claim was intended,
it is inadequately alleged. “Fraud in the execution (or fraud in the factum)
occurs when a party is compelled to sign the instrument ‘by reason of a
misrepresentation intended to deceive [it] as to its purport or content’” or where
“‘a party executes an agreement with neither knowledge nor reasonable
opportunity to obtain knowledge of its character or its essential terms’ by
reason of ‘excusable ignorance.’” Id. at 403–04 (quoting Peter W. Kero, Inc. v.
Terminal Const. Corp., 78 A.2d 814, 817–18 (N.J. 1951)). Typically courts
require “a relation of natural trust and confidence, though not strictly a
fiduciary relation,” a misrepresentation accompanied by “an affirmative intent
to defraud,” or “some sort of misconduct or imposition that cuts off the signer’s
opportunity to read, such as ‘significant time pressure’ and reliance on an
erroneous ‘assurance’ that the parties’ oral understanding had been or would
be accurately memorialized in an instrument.” Id. at 404 (internal citations
omitted). “In short, ‘failing to read a contract does not excuse performance
unless fraud or misconduct by the other party prevented one from reading.” Id.
      Here, TDH fails to allege facts to make plausible its claim that ADSRCM
affirmatively and intentionally committed fraud in the execution. TDH never
identifies any misrepresentations by ADSRCM that the Purchase Agreement
constituted the entirety of the agreement. As noted above, TDH’s allegation that
it was misled by ADSRCM’s use of small font are not supported by the facts
and cannot ground its claim for fraud in the execution. TDH furthermore
alleges no other representation by ADSRCM which misled it into believing that
the Purchase Agreement was the whole of the agreement. TDH was not denied
the opportunity to ascertain the contents of the linked Service Agreement.



                                        16
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 17 of 20 PageID: 138




      The allegation that ADSRCM never specifically discussed the arbitration
clause during negotiations is insufficient to establish fraud in the execution.
See E.H. v. J.L., 2018 N.J. Super. Unpub. LEXIS 884 at *6–7. TDH fails to
allege any trust relationship, representation from ADSRCM that only provisions
discussed during negotiations would be a part of the contract, or factual
support for its conclusory assertion that ADSRCM intended that its statements
during negotiations would mislead TDH. Nor is there any indication that TDH
was under any form of pressure to sign the agreement quickly or without
reading it. On the contrary, this was a genuine negotiation between commercial
parties. Ultimately, TDH’s failure to read the contract is not excused by
ADSRCM’s conduct.
      On these alternative grounds, then, I reject TDM’s attempt to avoid
arbitration.
   B. Atalese and Commercial Contracts
      TDH brings a second challenge, which does single out the arbitration
clause, characterizing it as unenforceable as a matter of law. As TDH sees it,
the New Jersey Supreme Court’s decision in Atalese v. U.S. Legal Services Grp.,
L.P., 219 N.J. 430 (N.J. 2014), requires that this arbitration clause, in order to
be enforceable, needed to explain clearly that arbitration constitutes a waiver of
the right to a jury trial. (Opp. at 11–12.) The arbitration clause at issue here
does not make clear that it constitutes a waiver of the right to sue in a judicial
forum—indeed, it offers no explanation of what arbitration is or what rights are
lost by agreeing to arbitration. I nevertheless conclude that it is enforceable,
because I do not believe Atalese is applicable to this contract, which was
negotiated between knowledgeable commercial parties.
      Atalese, while not explicitly restricting its holding to consumer contracts,
is phrased in terms of an average person’s sophistication. The New Jersey
Supreme Court rested its decision on the principles that “effective waiver
requires a party to have full knowledge of his legal rights and intent to
surrender those rights,” and “an average member of the public may not know



                                        17
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 18 of 20 PageID: 139




— without some explanatory comment — that arbitration is a substitute for the
right to have one’s claim adjudicated in a court of law.” Id. at 442. Accordingly,
it held that an arbitration clause must make clear in “plain language” “written
in a simple, clear, understandable and easily readable way” that “arbitration is
a waiver of the right to bring suit in a judicial forum.” Id. at 444.
      The U.S. Court of Appeals for the Third Circuit has recently concluded
that the weight of authority suggests New Jersey would not extend Atalese to
commercial contracts which “resulted ‘from a lengthy negotiation process’ and
where no party was an ‘average member[] of the public.’” In re Remicade (Direct
Purchaser) Antitrust Litig., 938 F.3d 515, 525 (3d Cir. 2019) (citing Victory
Entm’t, Inc. v. Schibell, 2018 WL 3059696 at *8 (App. Div. June 21, 2018)). Its
survey of New Jersey Supreme Court and Appellate Division precedent, led it to
the conclusion that New Jersey “has applied [Atalese] thus far only in the
context of employment and consumer contracts.” Id. My own review of New
Jersey court decisions leads me to the same conclusion.
      In Kernahan v. Home Warranty Adm’r of Florida, Inc., the New Jersey
Supreme Court reviewed its decision in Atalese. 236 N.J. 301 (N.J. 2019).
Kernahan confirmed that Atalese was
      guided essentially by twin concerns. First, the Court was mindful
      that a consumer is not necessarily versed in the meaning of law-
      imbued terminology about procedures tucked into form contracts,”
      and “second, the Court was mindful that plain language
      explanations of consequences had been required in numerous
      other settings where a person would not be presumed to
      understand that what was being agreed to constituted a waiver of a
      constitutional or statutory right.

Id. at 319–20 (citing Atalese, 219 N.J. at 442–44). The Court further explained
that Atalese “repeatedly notes that it is addressing a form consumer contract,
not a contract individually negotiated in any way; accordingly, basic consumer
contract requirements about plain language implicitly provided the backdrop to
the contract under review.” Id. (citing Atalese, 219 N.J. at 444). In short, the




                                         18
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 19 of 20 PageID: 140




court concluded that “[t]he consumer context of the contract mattered.” Id. at
320.
       To be sure, Kernahan stopped short of an explicit holding that Atalese
does not apply outside the consumer context. A recent decision of the New
Jersey’s intermediate appellate court, however, strongly suggests as much. See
generally Specialty Surfaces Int’l v. Cont’l Cas. Co., 609 F.3d 223, 237 (3d Cir.
2010) (in determining state law, federal courts “follow[] relevant decisions of the
[highest court] and give[] ‘due regard, but not conclusive effect’ to decisions of
the state’s lower courts.”). In Dailey v. Borough of Highlands, for instance, the
Appellate Division concluded that Atalese was inapplicable to a contract
between a business and a municipality, because “Atalese was primarily driven
by the fact that it was examining a consumer contract” and, generally
speaking, “the sophistication of the parties may bear on whether they
knowingly and voluntarily agreed to a contract’s terms.” 2020 N.J. Super.
Unpub. LEXIS 2054 at *8, 11 (App. Div. Oct. 28, 2020).
       There is no doubt that the agreement in this case was negotiated by
commercial parties, and that, as a multimillion dollar services contract, it was
of a nature that would have commanded their attention. Given those
undisputed facts, the New Jersey precedents, and the Third Circuit’s decision
in Remicade, I am convinced that Atalese does not apply here. Accordingly, I
reject this argument as a basis for invalidating the arbitration clause.
       Because the arbitration clause is valid and controls TDH’s claims, I grant
ADSRCM’s motion to compel arbitration and stay this matter pending
arbitration.




                                        19
Case 2:19-cv-21602-KM-JBC Document 17 Filed 11/25/20 Page 20 of 20 PageID: 141




IV.   CONCLUSION
      For the reasons set forth above, the motion (DE 6) of defendant ADSRCM
to compel arbitration and stay this matter pending arbitration is GRANTED.
      A separate order will issue.
Dated: November 25, 2020


                                          /s/ Kevin McNulty
                                          ___________________________________
                                          Hon. Kevin McNulty
                                          United States District Judge




                                     20
